Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 05/07/2020, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-10 are is drawn to a “web-based application” that is a computer program, per se.  A “computer program", per se, therefore, fail(s) to fall within a statutory category 
A claim directed to a computer program itself is non-statutory because it is not:  
          A process, or
          A machine, or
          A manufacture, or
          A composition of matter.
Claims 2-10 are rejected because they depend on rejected claim 1.  The dependent claims are also draw to the computer program (the application).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Daino (US 2014/0283008) in view Kalous (US 2013/0214903).
Regarding claim 1, Daino discloses the hazardous energy control system of creating, administrating, assigning, and managing lockout-tagout (LOTO) procedures and other safety compliance procedures (title, abstract); comprising:
a web-based application adapted to be associated with a personal electronic device (Fig 16-25; para [0028]-[0031]: a plurality of local or remote user computers 16...a web-based program...the computers 14, 16 can use a browser to access web-based software or other remote software hosted by the base server 12; para [0064]: a web-based configuration can be used to permit virtually any computer with a browser to perform the various functions and processes described herein; para [0086]: a worker uses a computer in the form of an RFID reader 110 shown and described in the 911 Application.  The worker user uses a portable or handheld computer in the form of a smart phone or tablet computer (e.g., computer 14, 16) programmed with logic shown herein, e.g., running an app with logic shown in the 911 Application and logic shown herein);
the application having logic and data created from project documents uploaded to the application that includes a location for equipment and hazardous energy barriers (para [0032]-[0034]: a user (e.g., an administrative user or full user) using administration logic 80 (FIG.5) or by the user using administration logic 80 to upload or otherwise access or point to asset data.  Base server memory 22 can also have stored thereon asset template 
wherein the application guides a user through a lockout/tagout process (para [0010], [0086], [0092]: worker commands the system to begin the LOTO procedure, e.g., by selecting a menu item or by activating an icon or with some other computer user interface. The worker can begin the LOTO procedure by scanning a tag associated with the LOTO procedure. The smartphone or pad computer device is programmed with logic to pull up a display of the LOTO procedure including display on the electronic display of the computer device indicating identity and location of the isolation point, which can include indications, prompts and descriptions for the user (worker) to complete the procedure in par 0086-0087 including display of a map, route and/or directions to guide (direct) the worker to toward the location of asset or barrier (isolation point) in para 0120-0122.).
Daino does not expressly state that the logic and data is a worksite manager, but does disclose the system with software/logic managing LOTO and procedures and other safety procedures of the work area/ job site using the asset data (abstract, para 0002, 0004, 0145).   Daino refers to the ‘911 application to show and describe the app and 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Daino, worksite manager in view of Daino disclosing a system with logic/software to manage LOTO and other safety procedures using the asset data to provide LOTO and safety compliance at the work area / job site and further in view of Daino referring to Kalous (the ‘911 application) to show and describe the app and safety procedures including LOTO management software for managing LOTO locations.
Regarding claim 3, Daino discloses wherein the application requires the user to acknowledge that the user has received required training (para [0035], [0145]: training needed for each LOTO class, whether worker has receive training needed for each LOTO class, HR training needed, whether worker has receive HR training needed, and other personnel data 34).
Regarding claim 5, Daino discloses wherein the application verifies whether a lock hung on the displayed hazardous energy barrier is linked to a personal profile of the user (para [0127], [0128]: RFID padlocks, RFID lockouts, and RFID LOTO tags...RFID tags and other tags herein can be modified to include owner data as part of the scanned tag code.  As a different owner is assigned, the owner data portion of the tag data will be changed, e.g., written to the tag. Consequently, logic is provided that when a tag is 
Regarding claim 7, Daino discloses wherein the application has a scan function (para [0086]: the worker can begin the LOTO procedure by scanning a tag associated with the LOTO procedure).
Regarding claim 8, Daino discloses wherein the application permits a user to review information related to each lockout tagout process (para [0039], [0086]: any checklist and/or procedure the user is to follow during the event to be displayed to the user via a computer generated display...the processor in the computer to either begin the LOTO procedure or pull up a display of the LOTO procedure and present a software use input, e.g., an icon, with which the worker can select to begin the procedure).
Regarding claim 10, Daino discloses the system of claim 1 wherein the application permits a user to create, review, and edit a personal profile linked to the user (para [0055]: Administration logic 80 permits users to add, modify, and/or delete (depending on security permissions)...personnel data 34, security data 36, owner/site data 38, and/or other template data 40; para [0066]: personnel data 34 can include data about workers who will be locking out, tagging out, working on assets, and/or removing LOTO locks and tags from assets).
Regarding claim 2, Daino discloses the reader/scanner reading tags to indicate proximity (par 0152, 0157), but does not specifically disclose wherein the application automatically determines and displays hazardous energy barriers that require a lock to permit the user to safely enter a select piece of equipment.

Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above to use the automatic determining of Kalous to retrieve and display a lockout-tagout procedure when device running the application is in proximity of a hazardous energy barrier in view of Daino disclosing the reader/scanner reading tags to indicate proximity and in view of Kalous disclosing location tag data causes the reader to automatically lookup the correct procedure including list of necessary locking devices and locking or unlocking steps to comply with the process for safety.
Regarding claim 4, Daino further discloses wherein the application requires the user to verify a correct position in relation to the displayed hazardous energy barriers (para [0120], [0122]: a worker activates location-based notifications; logic accepts the 
Regarding claim 9, Daino does not specifically disclose wherein the application permits a user to review information related to different worksites. However, Kalous discloses the hazardous energy control system (para [0008}), wherein the application permits a user to review information related to different worksites (para [0080]: Lockout database 564 may store data for each location in which a LOTO system is implemented...for each location, piece of equipment, or other area or object, lockout database 564 may store information relating to what pieces of equipment are to be locked out using the LOTO system, the locking mechanism being used to lock out the equipment, and the user locks locking the equipment).  Kalous discloses LOTO management software for managing a plurality of LOTO locations (par 0035, 0060, 0070, 0076, 0081, 0087, 0107, 0122).
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above to provide the review of information related to different worksites of Kalous, to provide lock out for various locations and related worksites for managing a plurality of LOTO locations.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Daino (US 2014/0283008) in view Kalous (US 2013/0214903) and Ayanegui (US 2015/0015234).
Regarding claim 6, Daino discloses verifying correct location/ position for LOTO and other safety procedures using RFID, barcode or other ID tag for a barrier (check/test isolation points to verify/confirm ID/location of point and de-energized/ deactivated of point) in para 0073-0078, 0087-0088, 0120-0122).  Also, see verification of correct position in the rejection applied to claim 4.  Daino does not disclose wherein the application requires the user to verify that the user is in the correct position to conduct a Live Dead Live test because Live Dead Live test is not expressly disclosed.  
Kalous further discloses verify/confirm location for LOTO compliance and test (fig 2, para 0035, 0050-0055, 0080-0083, 0015).
Ayanegui discloses an analogous art LOTO procedure or protocol (para 0004-0005, 0039-0042) that includes a Live Dead Live test to reliably determine that the barrier (isolation point) provides isolated/ deactivated condition for compliance with applicable safety regulations and requirements such as NFPA 70E (fig 5, para 0017, 0039-0047).
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the application requires the user to verify that the user is in the correct position to conduct a Live Dead Live test in view of Daino and/or Kalous disclosing procedure to verify/confirm location for LOTO including check/test of de-energized / deactivated at a barrier (isolation point) and Ayanegui disclosing such a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fisina (US 2003/0187865) discloses a computer system with software generating job plans or work orders from safety or tagout/lockout database.  Weems (US 2005/0146319, US 2005/0237048) discloses Live Dead Live test.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/21/2021							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683